Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/15/2019, with respect to all claims have been fully considered and are persuasive. The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tokita (US Pub. No. 2008/0059131 A1) shows a method of determining intent (i.e. providing feedback information during attempts at manipulation of a virtual object, para. 121) for an interaction between a control object (presentation device 1, Fig. 10 and para. 158) in a three-dimensional (3D) sensory space (i.e. real space, para. 176) and a movable virtual object (i.e. virtual models such as machine tool grip model, virtual bolt, etc., Fig. 10 and para. 162) in a virtual space (para. 162) that the control object interacts with (paras. 154 and 156), the method including: defining a plurality of feeler zones (i.e. virtual extension portions of the virtual tool that interact with other virtual objects, Fig. 10 and para. 141) that reproduce for display sensed movement (Fig. 22 and para. 203) of the control object that is tracked using a camera based sensor 802 (Fig. 10 and para. 173) in the three-dimensional (3D) sensory space (i.e. real space, Fig. 10 and paras. 151 and 176); responsive to the camera based sensor detecting a control object-gesture (i.e. movement, rotation, etc. of the presentation device 1, para. 154) made by the control object (Fig. 22 and paras. 203 and 204), applying forces to the movable virtual object at one or more points of virtual contacts of the feeler zones with the virtual object (i.e. translating movement and corresponding physical force from the physical object to the virtual object environment, paras. 154, 156, 322 and 323); calculating a center of effort (i.e. position information of force) for the forces applied by the feeler zones (i.e. determining torque of the physical object, for example, para. 151); determining a gesture-type for the control object gesture, the gesture type selected from a translational stroke (extending into the space, for example), a rotational stroke (tightening for example), and a trans-rotational stroke (i.e. both extension and tightening, Fig. 22 and paras. 203 and 204) based on movement of the points of virtual contacts and the center of effort (i.e. determine movement, rotation, etc. of the virtual objects based on the movements of the physical object, paras. 322 and 323); and manipulating the virtual object in response to the determined gesture-type (paras. 322 and 323).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 contains allowable subject matter because claim 1 recites that the control object is a user’s hand, the method of defining at distal ends of fingers of the user’s hand a plurality of feeler zones for display at any surface of a virtual object which are tangential to a particular user’s finger, that each feeler zone represents a virtual location in the virtual space that corresponds to a location of a particular finger of the hand in the 3D virtual space, and the method of sensing movement made by fingers of the hand.
The prior art of record does not show this configuration. 
Claims 2 – 9 are allowable at least by virtue of their dependence on claim 1.
	Claim 10 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claims 11 – 18 are allowable at least by virtue of their dependence on claim 10.
	Claim 19 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above.
Claim 20 is allowable at least by virtue of its dependence on claim 19.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627